Citation Nr: 1044432	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a low back disorder, 
diagnosed as a compression fracture of the L1 vertebra, with 
degenerative changes in the lumbar spine.

3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1959.

This matter is on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This case was remanded by the Board in June 2010 for further 
development and is now ready for disposition.

In October 2010, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

1.  A chronic disability of the left hand was not shown in 
service or for many years thereafter, and the competent and 
credible evidence fails to establish an etiological relationship 
between the Veteran's left hand disability and his active 
service.

2.  A chronic disability of lumbar spine was not shown in 
service, arthritis of the lumbar spine was not diagnosed within 
one year of service discharge, and the competent and credible 
evidence fails to establish an etiological relationship between 
the Veteran's current low back disability and his active service.

3.  A chronic brain disorder to include the residuals of a stroke 
was not shown in service, a brain hemorrhage or thrombosis was 
not diagnosed within one year of service discharge, and the 
competent and credible evidence fails to establish an etiological 
relationship between the Veteran's current stroke residuals and 
his active service.

4.  The Veteran does not have a compensable dental condition nor 
does he have a dental condition or disability as a result of 
combat wounds or other trauma during her active military service; 
and, he does not otherwise meet the requirements for service 
connection for the limited purpose of receiving VA outpatient 
dental treatment.


CONCLUSIONS OF LAW

1.  A disorder to the left hand was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 1154(a), 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A disorder to the low back, diagnosed as a compression 
fracture of the L1 vertebra, with degenerative changes in the 
lumbar spine, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1131, 1154(a), 5103(a), 5103A (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Residuals of a stroke were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 1154(a), 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria are not met for service connection for a dental 
disorder for purposes of compensation or outpatient dental 
treatment. 38 U.S.C.A. §§ 1131, 1721, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.


With respect to the Dingess requirements, in March 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  This notice was not provided prior to the 
initial unfavorable decision on the claim by the RO.  However, 
such notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, after the Dingess notice letter was sent to the 
Veteran in September March 2007, the service connection claims 
were readjudicated, and a supplemental statement of the case was 
issued in July 2010.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
record indicates that the Veteran's service treatment records 
were substantially unavailable.  However, as was noted by the 
Board in its June 2010 decision, the National Personnel Records 
Center (NPRC) determined in April 1998 that these records were 
presumably lost in a fire.  

Moreover, in an earlier unrelated decision, the Board determined 
that that all possible attempts were made to recover these 
records.  See December 2002 Board decision at page 4.  While the 
Veteran has repeatedly argued that VA's duty to assist has not 
been met by not acquiring these records, the Board notes that the 
claims file has undergone considerable development since 1994 
and, in all cases, additional service treatment records were 
found to be not available.  Therefore, the Board concludes that 
any additional attempts to acquire these records would only delay 
resolution of the claims.  

Next, the RO has obtained all VA outpatient treatment records, 
and the Veteran has submitted his own private treatment records.  
Moreover, VA examinations and opinions with respect to the issues 
on appeal were obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in this 
case are more than adequate, as it is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  

In each instance, the examiner considered all of the pertinent 
evidence of record, to include the Veteran symptoms in his left 
hand and low back, as well as the symptoms and radiographic 
imaging related to the possible residuals of a stroke, and also 
considered the statements of the Veteran.  Moreover, the 
examiners provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Similarly, the Board is also satisfied there was substantial 
compliance with its remand in June 2010.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  First, per the Board's direction, VA outpatient 
treatment records since February 2007 have been acquired.  
Moreover, the Board's remand requested that the RO schedule the 
Veteran for VA examinations for all four of the claimed 
disorders, and obtain opinions from medical professionals as to 
the nature and etiology of such disorders.  These examinations 
were performed in June 2010 and the requested opinions are 
adequate for review of the claims.  

Finally, the RO readjudicated the issues on appeal, and sent a 
supplemental statement of the case to the Veteran in July 2010.  
Accordingly, the Board finds that the Board's June 2010 remand 
directives were substantially complied with and, thus, there is 
no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, brain 
hemorrhage, and brain thrombosis, when such are manifested to a 
compensable degree within the initial post- service year. See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a), 3.309(c) (2010).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

As was noted above, the procedural history of this case indicates 
that the Veteran's service treatment records were substantially 
unavailable.  The Board recognizes that in such cases there is a 
heightened obligation to assist the appellant in the development 
of the case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this situation, in 
which records are presumed to have been or were destroyed while 
the file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005).  However, destruction of 
service treatment records does not create a heightened benefit of 
the doubt, but only a heightened duty on the part of VA to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson; Russo v. Brown, 9 Vet. App. 46, 
51 (1996).
	
	Service Connection for Disorders to the Low Back, Left Hand and
	Residuals of a Stroke
	
	The Board first addresses entitlement to service connection for 
disorders to the low back and left hand, as well as for residuals 
of a stroke.  Although VA was unable to acquire the Veteran's 
complete service treatment records, the evidence does include his 
separation physical examination from August 1959.  There, he 
noted no complaints of disorders to the hand or low back, nor did 
he relate any neurological or physical disorders that may be 
related to a stroke.  Moreover, the examining physician did not 
note any such disorders.  Therefore, the available evidence does 
not indicate the presence of any chronic residuals associated 
with disorders to the low back and left hand, or any residuals of 
a stroke at the time of discharge.
	
	Next, post-service evidence does not reflect symptomatology for 
these disorders for many years after service discharge.  
Specifically, the first evidence indicating a brain disorder was 
when the Veteran suffered a transient ischemic attack (TIA) in 
July 1986, although he started experiencing dizziness for the two 
months prior to that time.  Similarly, the first indication of a 
low back disorder was not until June 1988, where radiographic 
imaging indicated dural sac compression of the L4-L5 disc which 
was, in the opinion of the reviewing physician, "highly 
suspicious for a herniated nucleus pulposus."  However, there 
was no discussion of etiology.  Finally, the first indication of 
a left hand injury was in April 1991.  Although the injury itself 
clearly preceded this date, the evidence establishes that this 
injury was attributed to a mining accident, which would have 
occurred during his post-service employment as a miner.
	
	In all three cases, the Board emphasizes the multi-year gap 
between discharge from active duty service in October 1959, and 
the first evidence a disorder of hand or back or residuals of a 
stroke, which were first noted 27, 29 and 32 years, respectively, 
after he left active duty service.  A presumption for service 
connection for arthritis of spine or the residuals of a brain 
hemorrhage or thrombosis is therefore not warranted.  Moreover, 
as was noted above, his separation physical examination from 
August 1959 was absent of any symptomatology related to these 
disorders.  A continuity of symptomatology is not shown for any 
of these disorders.  
	
In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  In such cases, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	In this regard, it is true that the Veteran is competent in some 
cases to self-diagnose some disorders despite his status as a lay 
person.  However, he is not competent diagnose a disorder such as 
musculoskeletal disorders to the hands or spine, or to any sort 
of brain circulatory disorder, as they are not disorders that may 
be diagnosed by its unique and readily identifiable features, and 
thus requires a determination that is "medical in nature."  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer").
	
	Nevertheless, the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology such as pain 
and swelling of the joints, headaches, and dizziness, and may 
provide sufficient support for a claim of service connection, if 
credible, regardless of the lack of contemporaneous medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
	
	However, the Board determines that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  In making this 
determination, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	Here, the Board finds that the Veteran's reported history of a 
continued hand disorder and residuals of a stroke since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that these disorders began in service in 
his statements to VA, the competent evidence in the claims file 
attributes his left hand disorder to an injury that occurred 
during a mining accident.  Additionally, the treatment records 
repeatedly indicate that he experienced a TIA that occurred in 
July 1986 (and 27 years after he left active duty).  Moreover, as 
was noted above, his separation examination was absent of any 
complaints for either of these disorders.  The Court has 
specifically held that contemporaneous evidence has greater 
probative value than history as reported by the veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  See also Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to 
statements made to clinicians for the purpose of treatment).  
Similarly, regarding his low back claim, when the Veteran sought 
medical care this disorder throughout the course of the appeal, 
he did not claim that his disorder was related to service until 
this claim was filed.  Such weighs against his credibility.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  
	
	Finally, the Board emphasizes the multi-year gap between 
discharge from active duty service (1959) and the earliest 
recorded symptoms related to any of these disorders in 1986 
(approximately a 27-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
	
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology against the above and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been established, 
either through the competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back or left hand disorder, or his residuals of a TIA, to 
active duty, despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on VA 
examinations undertaken specifically to address the issues on 
appeal.  First, at a June 2010 VA examination of his brain 
functioning, he indicated that he was unsteady and was told that 
he has episodes of vertigo.  However, there was no history of 
weakness, paralysis, dysesthesias, numbness or seizures.  
Additionally, there was no impairment of the senses and his deep 
tendon reflexes were normal.  While some incoordination was 
noted, the examiner determined that this was not cerebellar in 
type.  
	
	Although the TIA that occurred in 1986 was considered, the 
examiner opined that it was less likely as not that a stroke or 
other impairment in brain functioning was due to active duty 
service.  In rendering this opinion, the examiner reflected that 
the Veteran's separation examination in September 1959 did not 
indicate any past brain disorders.  Moreover, the evidence since 
active duty service was inconclusive as to whether the Veteran 
had ever actually experienced an actual stroke.  Additionally, 
the examiner noted that a radiographic scan undertaken in 1994 
was normal.  Had the Veteran actually experienced a stroke, the 
examiner reasoned, the 1994 scan would have been abnormal.  As 
for the symptoms the Veteran complained of, the examiner 
diagnosed symptoms of early Parkinsonism and aural vertigo as 
opposed to residuals of a stroke.  Therefore, the competent 
evidence does not relate the Veteran's neurological symptoms to a 
stroke or any other related incident occurring while on active 
duty.
	
	Next, also in June 2010, the Veteran underwent a VA examination 
of his lumbar spine.  There, the Veteran stated that he has 
experienced pain since 1954, which has progressively worsened 
since that time.  A physical examination indicated an abnormal 
gait and a limited range of motion, and radiographic imaging 
revealed diffuse osteoporosis and focal asymmetric degenerative 
changes with evidence of an old compression fracture.  
	
	However, after a review of the claims file and interviewing the 
Veteran, the examiner opined that is less likely as not that his 
lumbar spine disorders were attributable to active duty service.  
In providing this opinion, the examiner reflected that the 
current X-ray findings were minimal, and were likely related to 
injuries he experienced while mining, and to the injury he 
suffered in 1986.  If the Veteran's injury occurred while on 
active duty, the examiner believed that the X-ray findings would 
have been worse than they actually were.  The Board again notes 
that it finds the Veteran's history of injuring his back and/or 
suffering from chronic low back pain since service is at best 
questionable.  Therefore, the competent evidence does not 
indicate that the Veteran's low back disorder is related to 
active duty service.
	
	Finally, the Veteran also underwent a VA examination of his left 
hand in June 2010.  There, the Veteran's exhibited the inability 
to close his left index finger, but range of motion in the 
remaining fingers was normal.  X-rays of the left hand also 
revealed the presence of a foreign body in the soft tissue.  
However, the examiner opined that it was less likely than not 
that these noted disorders were attributable to active duty 
service.  In providing this opinion, the examiner reflected that, 
according to the evidence of record, the Veteran injured his hand 
in a mining accident in April 1991.  Therefore, the competent 
evidence does not indicate a relationship between his left hand 
disorder and active duty service.  
	
	As noted previously, the Board finds that the examinations were 
adequate for evaluation purposes.  Specifically, in each case, 
the examiner reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  There is no indication 
that the VA examiners were not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiners' opinions to be of 
great probative value.

The Board has also considered the Veteran's own statements 
asserting a nexus between his currently-diagnosed disorders and 
active duty service.  While the Board reiterates that the Veteran 
is competent to report symptoms as they come to him through his 
senses, musculoskeletal disorders to the hand and spine, as well 
as any residuals of a brain disorder, are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. Shinseki, 
557 F.3d 1355 (2009).  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  
Therefore, entitlement to service connection a left hand disorder 
or low back disorder have not been established.  As such, the 
appeals are denied.

Entitlement to Service Connection for Dental Trauma

The Veteran has also claimed entitlement to service connection 
for damage to his upper and lower front teeth, although he did 
not specify which teeth in particular, after falling down while 
on active duty.  As relevant to this particular claim, the Court 
of Appeals for Veterans Claims has specifically held that a claim 
for service connection for a dental disorder is also a claim for 
VA outpatient dental treatment under 38 C.F.R. § 3.381 (2010).  
Mays v. Brown, 5 Vet. App. 302 (1993).  

Thus, adjudication of the Veteran's claim for service connection 
must also include consideration of service connection for the 
purpose of establishing eligibility for outpatient dental 
treatment, which is set forth in 38 C.F.R. § 17.161 (2010).  See 
also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
(holding that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation whether or 
not the claimant specifically raises the applicable provision); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For this reason, 
the Board considers this claim separately from his other claimed 
disorders.  

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150 (2010), such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  Compensation is available for loss of teeth only 
if due to loss of substance of the body of the maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For 
loss of teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  The 
loss of the alveolar process as a result of periodontal disease 
is not considered disabling.  See Note to Diagnostic Code 9913, 
38 C.F.R. § 4.150.

In this regard, the service treatment records do not indicate 
dental trauma or any other dental disorder while on active duty.  
To the contrary, his separation physical examination in September 
1959 indicates that his mouth was normal, and that he had all of 
his teeth.  There is absolutely no indication that he sustained 
any damage to her maxilla (upper jaw bone) or mandible (lower jaw 
bone) during service.  It therefore follows that entitlement to 
compensation benefits for the loss of the body of the maxilla or 
mandible also is not shown.  Thus, service connection may not be 
established for compensation purposes for missing or damaged 
teeth, as here. Id.  Accordingly, the Board finds that 
entitlement to VA compensation benefits for a dental disorder is 
not warranted as a matter of law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board recognizes that the Veteran belief that the separation 
physical examination is inaccurate.  Specifically, he stated in 
April 1995 that his teeth were in actuality never examined.  
However, it is Board's determination that such examinations 
should be presumed to have been proper and correctly conducted in 
the absence of affirmative evidence to the contrary.  See Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992), citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
(presumption administrative regularity in the fulfillment of 
official duties by government officials).  Indeed, to the extent 
that he claims to have had dental trauma in service due to a 
fall, the Board notes that the credibility of such a statement 
incredible due to absence of such an allegation or related 
treatment until many years post-service.   

The Board must also alternatively consider whether service 
connection may be established for the purpose of outpatient 
dental treatment, based on the criteria set forth in 38 C.F.R. § 
3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
(holding that the Board is required to consider a Veteran's claim 
under all applicable provisions of law and regulation whether or 
not the claimant specifically raises the applicable provision).  
The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  As 
provided by VA regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses and periodontal 
disease are not considered to be disabling conditions, but may be 
considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  See 
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 
(2010).

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal at 
entry will be service connected if they were filled or extracted 
after 180 days or more of active service; (2) Teeth noted as 
filled at entry will be service connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service 
connected; (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if extraction 
was required after 180 days or more of active service; (5) Teeth 
noted at entry as nonrestorable will not be service connected 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.  38 C.F.R. § 3.381(d).  The following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 3.381(e).

It is important to note that teeth extracted because of chronic 
periodontal disease will be service connected only if they were 
extracted after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including Veterans having a compensable 
service-connected dental condition (Class I eligibility); one-
time treatment for Veterans having a noncompensable service-
connected dental condition (Class II eligibility); those having a 
noncompensable service- connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior applications 
for, and received, dental treatment from VA for noncompensable 
dental conditions but were denied replacement of missing teeth 
that were lost during any period of service prior to her or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to be 
aggravating disability from an associated service- connected 
condition or disability (Class III eligibility); those whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation or who are entitled to the 100 percent 
rating by reason of individual unemployability (Class IV 
eligibility); those who participate in a rehabilitation program 
under 38 U.S.C. chapter 31 (Class V eligibility); and those who 
are scheduled for admission or who are otherwise receiving care 
and services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA 
dental treatment because, as discussed above, there is no basis 
for establishing service connection for any dental disorder for 
compensation purposes (Class I eligibility).  The Board simply 
does not find the Veteran to be a credible historian with respect 
to his assertion that he "busted" his teeth after falling down 
a flight of stairs.  His service discharge examination again 
shows that presence of all his teeth.  Emphasis is also placed on 
the fact that the Veteran filed claims in the 1990s and made no 
reference to an injury to his teeth at that time.

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for Veterans having a 
noncompensable service-connected dental condition or disability 
in existence at the time of discharge.  Class II eligibility 
requires that, for Veterans discharged after September 31, 1981, 
an application for treatment must be made within 180 days after 
discharge from service.  See 73 FR 58875 (Oct. 8, 2008).  The 
Veteran is ineligible for Class II treatment since he first 
applied for dental treatment in September 2003, over four decades 
after his separation from active duty service in October 1959, so 
far later than the requisite 180 days.

Nor is there any indication the Veteran is a prisoner of war 
(POW), precluding entitlement to Class II(b) and Class II(c) 
treatment.  See 38 C.F.R. § 17.161(d), (e).  Nor is there any 
suggestion that he is entitled to Class IIR retroactive 
eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no 
indication in the record that he has a dental condition that 
impairs or aggravates a service-connected condition (Class III 
eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities 
rated as 100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV eligibility), or that he is 
a Chapter 31 vocational rehabilitation trainee (Class V 
eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he 
receiving or due to receive VA care and treatment under Chapter 
17 (Class VI eligibility). See 38 C.F.R. § 17.161(j).

In summary, there is no basis to grant service connection for a 
dental disorder for VA compensation or outpatient treatment 
purposes as a matter of law.  The Board is sympathetic to the 
Veteran's arguments but, unfortunately, is unable to provide a 
legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a particular 
[claimant].'").  Since the Veteran's claim fails because of 
absence of legal merit or lack of entitlement under the law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for a left hand disorder is denied.

Service connection for a low back disorder, diagnosed as a 
compression fracture of the L1 vertebra, with degenerative 
changes in the lumbar spine is denied.

Service connection for residuals of a stroke is denied.

The claim for service connection for a dental disorder, for 
compensation and/or treatment purposes, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


